Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
Reasons for Allowance
Claims 1-4 and 8-23 are allowed	
The following is an examiner’s statement of reasons for allowance: the combination of using vehicle identity information to both identify the vehicle being stolen, and trigger a lock request for an ignition of the vehicle, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US PGPub 2011/0035049 discloses the use of rfid communication to convey identifying information which is used to determine if a vehicle is stolen (Paragraph 26), but doesn’t disclose the use of the identifying information to trigger a lock request for an ignition of the vehicle.
US PGPub 2018/0238492 (Johnson) discloses a system for refueling a vehicle tank which initiates an ignition lock of a vehicle during refueling (Paragraph 43). However, this ignition lock is not triggered using identifying information of the vehicle and is merely a safety precaution taken during a fueling operation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K NIESZ/Primary Examiner, Art Unit 3753